                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 8:21-cv-00103-JLS-ADS                               Date: June 17, 2021
Title: Orlando Garcia v. Marriott Hotel Services, Inc. et al
 Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

             Melissa Kunig                                           N/A
             Deputy Clerk                                       Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

              Not Present                                       Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: STAY

       Before the Court is a Motion to Dismiss filed by Defendant Marriott Hotel
Services, Inc. (Mot., Doc. 21.) Plaintiff’s complaint alleges violations of the Americans
with Disabilities Act (ADA) and the Unruh Civil Rights Act, based on the allegation that
Defendant’s hotel website violates 28 C.F.R. § 36.302(e) (the “Reservations Rule”).
(Compl., Ex. 1 to Notice of Removal, Doc. 1.)
       As the parties are likely aware, four nearly identical lawsuits brought by Plaintiff’s
counsel in this case (the Center for Disability Access) have been appealed to the Ninth
Circuit:

       Love v. Marriott Hotel Services, Inc., No. 21-15458
       Arroyo v. JWMFE Anaheim, LLC, No. 21-55237
       Garcia v. Gateway Hotel L.P., No 21-55227;
       Garcia v. E.L. Heritage Inn of Sacramento, LLC, No. 21-15674.

(collectively, the “Appeals”). Like the Plaintiff here, the plaintiffs in those cases allege
that they visited the defendants’ hotel reservations websites, but the websites failed to
identify the hotel’s accessibility features in sufficient detail, thus violating the ADA’s
Reservations Rule. The defendants moved to dismiss the claims, which the district courts
granted with prejudice. See Love v. Marriott Hotel Servs., Inc., No. 20-CV-07137-TSH,
2021 WL 810252, at *8 (N.D. Cal. Mar. 3, 2021); Garcia v. Gateway Hotel L.P., No.
______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                          1
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 8:21-cv-00103-JLS-ADS                                       Date: June 17, 2021
Title: Orlando Garcia v. Marriott Hotel Services, Inc. et al
CV2010752PAGJSX, 2021 WL 936176, at *5 (C.D. Cal. Feb. 25, 2021); Arroyo v.
JWMFE Anaheim, LLC, No. SACV 21-00014-CJC-KESx, 2021 WL 936018, at *3 (C.D.
Cal. Feb. 16, 2021); Garcia v. E.L. Heritage Inn of Sacramento, LLC, No. 2:20-cv-
02162-JAM-DB, Doc. 17 (E.D. Cal. Mar. 23, 2021).
         “[T]he power to stay proceedings is incidental to the power inherent in every court
to control the disposition of the causes on its docket with economy of time and effort for
itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).
Accordingly, “[a] trial court may . . . enter a stay of an action before it, pending
resolution of independent proceedings which bear upon the case.” Leyva v. Certified
Grocers of California, Ltd., 593 F.2d 857, 863 (9th Cir. 1979). The decision whether to
stay an action is committed to the “sound discretion” of the district court and is based on
weighing “the competing interests which will be affected by the granting or refusal to
grant a stay . . . .” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962).
         The Ninth Circuit has never addressed the question of what accessibility
information a hotel must provide on its reservation website, and the outcome of the
Appeals will directly affect the outcome of this case. Accordingly, the parties are
ORDERED to show cause, in writing, no later than five (5) days from the date of this
Order, why the Court should not stay this action pending the outcome of the Appeals.
Alternatively, the Court will consider the filing of a stipulation to stay a sufficient
response to this Order.


                                                              Initials of Deputy Clerk: mku




______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                          2
